Case: 1:21-cv-03680 Document #: 1-2 Filed: 07/12/21 Page 1 of 3 PageID #:19




                         EXHIBIT 2
  Case: 1:21-cv-03680 Document #: 1-2 Filed: 07/12/21 Page 2 of 3 PageID #:20




                                     tate of
                    Qiniteb *tato Patent etub Trabenuta Office
                                                                        ziem


Reg. No. 4,377,351          TORRES, CHRISTOPHER ORLANDO (UNITED STATES INDIVIDUAL)
                            1100 GLENDON AVENUE, 15TH FLOOR
Registered July 30, 2013    C/O KTA KAMRAN, RC_
                            LOS ANGELES, CA 90024
Int. Cls.: 9, 16, 25, and
28                          FOR: INTERACTIVE VIDEO GAME PROGRAMS; SPECTACLES; SUNGLASSES , IN CLASS
                            9 (U.S. CLS. 21, 23, 26, 36 AND 38).

TRADEMARK                   FIRST USE 4-30-2011; IN COMMERCE 4-30-2011.

PRINCIPAL REGISTER          FOR: DECALS; HALLOWEEN GOODIE BAGS OF PAPER OR PLASTIC; PAPER PARTY
                            DECORATIONS; REMOVABLE TATTOOS; STICKERS, IN CLASS 16 (U.S. CLS. 2, 5, 22, 23,
                            29, 37, 38 AND 50).

                            FIRST USE 10-9-2011; IN COMMERCE 10-9-2011.

                            FOR: BOOT ACCESSORIES, NAMELY, FITTED DECORATIVE COVERS FOR BOOTS;
                            COSTUMES FOR USE IN CHILDREN'S DRESS UP PLAY; GLOVES; HALLOWEEN COS-
                            TUMES; HATS; HEADWEAR; SHOE ACCESSORIES, NAMELY, FITTED DECORATIVE
                            COVERS FOR SHOES; SHOES; T-SHIRTS; VISORS, IN CLASS 25 (IFS. CLS. 22 AND 39).

                            FIRST USE 5-1-2011; IN COMMERCE 5-1-2011.

                            FOR: CHILDREN'S DRESS UP ACCESSORIES, NAMELY, TOY HELMETS FOR PLAY;
                            CI IILDRENS PLAY COSMETICS; DOLLS AND ACCES SORIES TI IEREFOR; PARTY FAVORS
                            IN THE NATURE OF SMALL TOYS; PLUSH TOYS; STUFFED AND PLUSH TOYS; TOY
                            ACTION FIGI TRES AND ACCESSORIES THEREFOR; TOY AND NOVELTY FACE MASKS;
                            TOY ARMOR; TOY WEAPONS, IN CLASS 28 (U.S. CLS. 22, 23, 38 AND 50).

                            FIRST USE 11-1-2012; IN COMMERCE 11-1-2012.

                            THE MARK CONSISTS OF A GREY FELINE WITH A BREAKFAST PASTRY REPLACING
                            THE MIDSECTION AND TRAILED BY A WAVY RAINBOW. THE CAT'S ENTIRE BODY
                            IS BOUNDED BY A BLACK LINE, THE FACE IS GREY. TWO EQUALLY SIZED SQUARES
                            OF PINK ARE POSITIONED ON OPPOSITE SIDES OF TILE CATS FACE, RESEMBLING
                            CHEEKS. THE CATS MOUTH IS COMPRISED OF A BLACK CAPITAL LETTER "En RO-
                            TATED 90 DEGREES SO TITAT THE PRONGS FACE UPWARD_ ABOVE THF, MOUTH AND
Case: 1:21-cv-03680 Document #: 1-2 Filed: 07/12/21 Page 3 of 3 PageID #:21




   Reg. No. 4,377,351   SLIGHTLY OFF THE CENTER OF THE FACE, A SINGLE SQUARE OF BLACK REPRESENTS
                        THE NOSE, TO EITHER SIDE ARE MATCHING BLACK SQUARES F ACH WITH A SMALLER
                        WHITE SQUARE IN THE UPPER LEFT HAND CORNER RESEMBLING EYES. THE MID-
                        SECTION OF THE ANIMAL IS COMPRISED OF A FIELD OF PINK SPECKLED WITH
                        DARKER PINK AND BOUNDED BY A 'IAN BOARDER SO IT RESEMBLES A BREAKFAST
                        PASTRY WITH PINK ICING AND SPRINKLES. THE CATS TAIL IS GREY AND POINTS
                        SKYWARD AT APPROXIMATELY A 45-DEGREE ANGLE. THE CATS FOUR PAWS ARE
                        GREY BOUNDED BY BLACK. TRAILING THE CAT IS A RAINBOW COMPRISED OF THE
                        SAME GEOMETRIC SHAPE REPEATED TN THE FOLLOWING COLORS FROM TOP TO
                        BOTTOM: RED, ORANGE, YELLOW, GREEN, BLUE AND INDIGO. THE CATS GRAY TAIL
                        BOUNDED BY BLACK TRAVERSES PARTS OF THE BLUE, GREEN AND YELLOW SEC-
                        TIONS.

                        THE COLOR(S) BLACK, GREY, PINK, WHITE, TAN, RED, ORANGE, YELLOW, GREEN,
                        BLUE, AND INDIGO IS/ARE CLAIMED AS A FEAT URE OF THE MARK.

                        SN 85-576,370, FILED 3-21-2012.

                        BRIAN NEVILLE, EXAMINING ATTORNEY




                                    Page: 2 / RN # 4,377,351
